department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list sep legend taxpayer a ira x amount m financial_institution t financial_institution s form a form b asset a date date date date date q g page date dear this is in response to your letters dated february and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a maintained an individual_retirement_account ira ira x with financial_institution t taxpayer a age asserts that on date taxpayer a authorized a direct transfer of amount m from ira x to financial_institution s taxpayer a asserts that his failure to accomplish a rollover of amount m within the day period prescribed by sec_408 of the code was due to the error of financial institutions s and t in not following the instructions of taxpayer a financial_institution t as the custodian of assets held by ira x had resigned effective date as trustee and or custodian of taxpayer a’s ira x assets financial_institution s the successor of financial_institution t requested information from taxpayer a and prepared form a for taxpayer a’s signature form a was a traditional_ira transfer and direct_rollover request form taxpayer a signed form a on date form a identified ira x and instructed financial_institution s to carry out a direct transfer of ira x from financial_institution t to financial_institution s directly over taxpayer a’s signature line form a stated that the transfer of assets is to be executed from fiduciary to fiduciary in such a manner that will not place taxpayer a in actual or constructive receipt of all or any part of ira x assets and further that financial_institution s would accept the transfer of ira x on date financial_institution s accepted taxpayer a’s instructions by signing form a and establishing an ira and assigning a number to the account taxpayer a assumed that financial_institution s was coordinating the direct transfer of ira x from financial_institution t to financial_institution s on date a letter from financial_institution t was sent to taxpayer a advising taxpayer a to send an attached assignment form form b which appointed taxpayer a as financial_institution t’s attorney-in-fact to transfer any assets held by the assignor concerning the ira x share in asset a to an asset sponsor taxpayer a could not respond because the date letter provided instructions to send form b to an asset sponsor address that was left blank by the author of the date letter on date financial_institution t issued a second letter to taxpayer page a requesting that taxpayer a send an attached assignment form form b and in this letter did provide the address of the asset sponsor which was missing in the date letter the date letter was sent four months after date taxpayer a first learned that the direct transfer of ira x he requested by signing form a on date never occurred when he received a form 1099-r from financial_institution t which reported a distribution to taxpayer a in amount m for shortly thereafter taxpayer a received a letter from financial_institution t dated date informing him that since the ira x assets which were the subject of the form a transfer were distributed to taxpayer a on date the date of the defective assignment and that date was outside the 60-day rollover period the rollover could not be accomplished taxpayer a has not exercised his power_of_attorney to assign the ira x shares in asset a and thus he further represents that he has not used amount m for any other purpose based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount m contained in sec_408 of the code the code’ sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or page distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a rollover of amount m within the day period prescribed by sec_408 of the code was due to the error of financial institutions s and t in not following the instructions of taxpayer a therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution to page taxpayer a of amount m pursuant to this ruling letter taxpayer a is granted a period of days measured from the date of the issuance of this letter_ruling to make a rollover_contribution of an amount equal to amount m to an ira or iras described in code sec_408 provided all other requirements of code sec_408 except the 60-day requirement are met with respect to such ira contribution the contribution will be considered a rollover_contribution within the meaning of code sec_408 please note that pursuant to code sec_408 this ruling letter does not authorize the rollover of the code sec_401 minimum required distributions this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto if you wish to inquire about this ruling please contact rances v sean employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
